     8:19-cr-00296-BCB-MDN Doc # 1 Filed: 09/18/19 Page 1 of 3 - Page ID # 1


                                                                                          FILED
                         IN THE UNITED STATES DISTRJCT COURT                       U.S. DIST RICT COUR T
                                                                                 DISTRICT OF NEBfU\SK :,
                             FOR THE DISTRJCT OF NEBRASKA
                                                                                  ul9 SEP18 PM3:32
UNITED STATES OF AMERJCA,
                                                                                {,i,· 1· J~L   ~I   i ' 1.:. \JLc.!   I.
                       Plaintiff,
                                                                        8: 19CR 2.,C/Jr,;
        vs.
                                                                   INDICTMENT
                                                            21 U.S.C. § 841(a)(l) & (b)(l)
JESUS NOEL GARFIO, and
                                                                   21 U.S.C. § 853
JENNA LYNN MARTINEZ,

                       Defendants.

       The Grand Jury Charges:

                                               COUNTI

        On or about July 16, 2019, in the District of Nebraska, JESUS NOEL GARFIO, and

JENNA LYNN MARTINEZ, defendants herein, did knowingly and intentionally possess with

intent to distribute 5 grams or more of methamphetamine (actual), its salts, isomers, or salts of its

isomers, a Schedule II controlled substance.

        In violation of Title 21, United States Code, Section 841 (a)(l) and Title 21, United

States Code, Section 841 (b)(1 ).

                                            COUNT II

       On or about July 16, 2019, in the District of Nebraska, JESUS NOEL GARFIO, and

JENNA LYNN MARTINEZ, defendants herein, did knowingly and intentionally possess with

intent to distribute a mixture or substance containing heroin, a Schedule II controlled substance.

        In violation of Title 21, United States Code, Section 841(a)(l) and Title 21, United

States Code, Section 841 (b)(1 ).
     8:19-cr-00296-BCB-MDN Doc # 1 Filed: 09/18/19 Page 2 of 3 - Page ID # 2




                                   FORFEITURE ALLEGATION

        1.       The allegations contained in Counts I and II of this Indictment are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture pursuant to Title

21, United States Code, Section 853.

       2.        Pursuant to Title 21, United States Code, Section 853, upon conviction of an

offense in violation of Title 21 , United States Code, Section 841 (a)(l ), possess with intent to

distribute methamphetamine and heroin, Defendants JESUS NOEL GARFIO, and JENNA

LYNN MARTINEZ shall forfeit to the United States of America any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as the result of such offense and any

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense. The property to be forfeited includes, but is not limited to:

             a. United States currency seized from Defendants JESUS NOEL GARFIO, and

                 JE    AL YNN MARTINEZ, on or about July 16, 2019.

       3.        If any of the property described above, as a result of any act or omission of

Defendant( s):

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with, a third party;

                 c.     has been placed beyond the jurisdiction of the court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be divided

                 without difficulty;

1.     the United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 21, United States Code, Section 853(p). ·
    8:19-cr-00296-BCB-MDN Doc # 1 Filed: 09/18/19 Page 3 of 3 - Page ID # 3




       2.     In violation of Title 21, United States Code, Section 853..


                                                    A TRUE BILL:




                                                    FOREPERS(,llN



       The United States of America requests that trial of this case be held at Omaha, Nebraska,.
pursuant to the rules of this Court. ·


                                                          ~
                               . (/'✓, . \~~
                                 .


                                   y-6v }   Ass{stant United States Attorney ·
